Title: To George Washington from Major William Galvan, 3 June 1780
From: Galvan, William
To: Washington, George


No. 2.
 

Sir
Cape henry [Va.] 3d June 1780.

The guard of twelve men, which his Excellency Governor Jefferson ordered from Portsmouth, arrived last Night, and, this morning, was posted at the light house. I have proposed to the commanding officer of the Militia of this County to put a Company on duty, to be relieved every week, he has approved of the measure, tho’ he is not let into my

Secret purpose, and considers it only as a protection to the inhabitants, at a time when the frequent appearance of the enemy renders Such a precaution very necessary.
The General Greene from Martinico, which She left twenty days ago, and bound to Philadelphia, was chased last night into this bay by a frigate, a brig and a Schooner. the brig has been in Sight all this morning, and the Schooner, (which I Suppose to be One of the privateers who took the Sloop mentioned in my No. 1 To the Marquis) came within half a mile of the light house and tacked off again. the General Greene Sent her boat a Shore with the Mate: he confirms the engagement between the fleets; Says that the english lost 1200 men and the french 800. that the former were in port at St Lucia when he Sailed, tho’ the french had been out for Some days before. that the occasion of the engagement was the french Squadron convoying a fleet of eighty transports, which they Saw Safe in port before the action began. that the french Squadron consisted of 21 Ships of the line, and the british of 23, but only a part of each Squadron did engage.
at about twelve o’clock I ordered two whale boats, who were Sayling along the Coast, to be brought to: they proved to be last from North Carolina, which they left the 27th of last month, and to belong to Some Sea-men from Boston, who were taken by the enemy, and Sent from providence to Charlestown in the month of february last, in order to be exchanged. the invasion of South Carolina happening about that time, they were detained and remained at Stono untill the Surrender of the Capital, which, they Say, happened the 12th of may. their narration Seems to bear every character of ingenuity, but I Could get no other particulars from them, but that the firings ceased the 11th when the Capitulation was Set on foot; that it was Settled the next day; that all the Militia are allowed to return to their homes; that the Continental troops and the Crews of the armed vessels remain prisoners of war; that our officers wear their Side arms; that the enemy are dayly expecting a french fleet and acknowledge 1300 men lost during the Siege. I thought that any details on So Capital an event, however dubious the channel through which they come, Might be interesting to your Excellency, and therefore returned immediatly to my quarters to make this dispatch. I have the honour to be with profound respect Sir your Excellency’s most obedient and most humble servant

Galvan

